Case 2:20-cv-10949-LVP-MJH ECF No. 55 filed 05/06/20       PageID.1445    Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

JAMAAL CAMERON; RICHARD BRIGGS;
RAJ LEE; MICHAEL CAMERON; MATTHEW
SAUNDERS, individually and on behalf of all
others similarly situated,

      Plaintiffs,
                                                        Case No. 20-cv-10949

                         v.
MICHAEL BOUCHARD, in his official capacity
as Sheriff of Oakland County; CURTIS D.
CHILDS, in his official capacity as Commander of
Corrective Services; OAKLAND COUNTY,
MICHIGAN,

      Defendants.



                    DECLARATION OF MICHAEL WHITE

I, Michael White, declare:

I make this declaration based upon my own personal knowledge, and if called to
testify, I could and would do so competently.
   1. I am currently detained in the Oakland County Jail while awaiting trial
      because I cannot afford the bond imposed in my case. My court dates keep
      getting postponed, so I have no idea when I will actually get to go to trial.

   2. I am 58-years old and suffer from hypertension. I receive medication from
      the Jail for my condition.

   3. I am detained in cell R5 in the holding tanks, and have been in that cell since
      approximately March 9. About four or five days after I came to cell R5, they
      put a guy in here who had previously been a kitchen trustee and who I think
Case 2:20-cv-10949-LVP-MJH ECF No. 55 filed 05/06/20        PageID.1446    Page 2 of 3




      was sent here as punishment for something. About a day later, that guy started
      to get real sick. He said he had a terrible headache, and was sniffling and
      sneezing a lot. After about three or four days like that (so around March 17
      or so) the guards pulled him out of our cell. The next day, the guards informed
      us that our cell was under quarantine for 14 days. We assumed that the guy
      who was pulled out had COVID-19, but the guards never gave us that
      information. The guards never give us information about what is going on
      with COVID-19 in the jail. I never learned the guy’s name because he wasn’t
      here long and was really sick most of the time.

   4. Being under quarantine meant that we were not allowed out of our cell for any
      purpose except to shower, and we were not even allowed out for that purpose
      very often. We would be the last holding cell to get to shower too, so that
      meant the showers were really dirty by the time we got there. In order to get
      to the showers we have to pass right by an area where guards change out
      before and after their shifts.

   5. Because they told us we would be quarantined for 14 days, we kept track and
      knew when the quarantine was supposed to be over, around the end of March.
      At that time, we asked the guards if that meant we were back to normal. We
      were told that our quarantine would be extended another fourteen days.

   6. During that extension of the quarantine, Jamaal Cameron was transferred into
      R4, the holding cell next to mine. It is possible to communicate between the
      two cells because they are right next to each other. They are separated by a
      clear sheet of plexiglass inside, but you can reach right around the front of my
      cell and into R4, and people hand things like food or hygiene items back and
      forth between the cells every day. Also, when the trustees bring us supplies
      like spray bottles and mops, during clean-up time, once a day, inmates hand
      those supplies back and forth between cell R4 and R5. The supplies are also
      passed to other cells in our area too without being cleaned first.

   7. I told Jamaal about the fact that we were under quarantine, and about the guy
      who was pulled out of the cell with what we assumed to be COVID-19.

   8. Our quarantine was extended one additional time and expired on or around
      April 24.
Case 2:20-cv-10949-LVP-MJH ECF No. 55 filed 05/06/20        PageID.1447    Page 3 of 3




Under 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is
true and correct.



May 5, 2020                            _/s/Michael White
                                       Michael White

                                       *consent for signing given telephonically

Due to the COVID-19 crisis, it was not possible to obtain a written signature on the
above declaration. I am an attorney admitted to the Eastern District of Michigan.
On May 5, 2020, I personally spoke with Michael White and read this declaration to
him. Mr. White told me that the information in the above declaration is true, and
gave me verbal consent to sign on his behalf.

I declare under penalty of perjury, under 28 U.S.C. § 1746, that the foregoing is true
and correct.
                                              /s/Philip Mayor
                                              Philip Mayor
